 Case 1:19-cv-01646-LO-JFA Document 7 Filed 02/12/20 Page 1 of 2 PageID# 37



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA

                                    -   Alexandria Division -

___________________________________
                                    )
ERIK CARDIN                         )
                                    )
versus                              )               Case No.: 1:19-cv-1646
                                    )
LEAH M. OLSZEWSKI                   )
____________________________________)



           MOTION FOR LEAVE TO SERVE RULE 45 SUBPOENA
            IN SUPPORT OF SERVICE OF SUMMONS PRIOR TO
                    COURT’S SCHEDULING ORDER

       Plaintiff Erik J. Cardin is attempting to serve the Complaint and Summons in this action.

The Defendant’s address turns out is a mailbox at the Pentagon City UPS Store. The UPS Store

owner, Matthew Reed, is cooperative, but he cannot release confirmatory information about

Defendant’s use of the mailbox absent a court subpoena. The Court has not yet issued its

Scheduling Order, and therefore leave of court is required before sending a Rule 45 subpoena.

       Other efforts to serve the Defendant—for example, sending the process server three times

to Defendant’s place of employment—have been unsuccessful.

       A proposed Rule 45 Subpoena is attached as Exhibit 1.

       Plaintiff asks the Court to authorize the Rule 45 subpoena to The UPS Store.

                                                    Respectfully submitted,

                                                    ERIK CARDIN

                                                    By Counsel
 Case 1:19-cv-01646-LO-JFA Document 7 Filed 02/12/20 Page 2 of 2 PageID# 38



REDMON, PEYTON & BRASWELL, LLP



By:    ____/s/ James S. Kurz__________
       James S. Kurz (VSB #16610)
       510 King Street, Suite 301
       Alexandria, VA 22314
       Tel: (703) 684-2000/ Fax: (703) 684-5109
       Email: JKurz@RPB-law.com



       Service has not yet been accomplished, and there is no appearance by any counsel for

Defendant in this matter.
